Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1 TO

SERIES 2007-1 INDENTURE SUPPLEMENT

THIS AMENDMENT NO. 1 TO SERIES 2007-1 INDENTURE SUPPLEMENT, dated as of
September 8, 2009 (this “Amendment”) is being executed by and between Apple
Ridge Funding LLC, as Issuer (the “Issuer”) and The Bank of New York Mellon, as
Indenture Trustee (in such capacity, the “Indenture Trustee”), Paying Agent (in
such capacity, the “Paying Agent”), Authentication Agent (in such capacity, the
“Authentication Agent”), and Transfer Agent and Registrar (in such capacity, the
“Transfer Agent and Registrar”). Capitalized terms used herein and not defined
herein shall have the meanings ascribed to such terms as set forth in the
“Indenture” (as supplemented by the “Indenture Supplement”) (as such terms are
defined below).

W I T N E S S E T H:

WHEREAS, the Issuer, the Indenture Trustee, the Paying Agent, the Authentication
Agent, and the Transfer Agent and Registrar are parties to that certain Master
Indenture, dated as of April 25, 2000 (as previously amended, the “Indenture”);

WHEREAS, the Indenture was supplemented by that certain Series 2007-1 Indenture
Supplement, dated as of July 6, 2007, by and among the Issuer, the Indenture
Trustee, the Paying Agent, the Authentication Agent, and the Transfer Agent and
Registrar (the “Indenture Supplement”); and

WHEREAS, the parties hereto desire to amend the Indenture Supplement in certain
respects more fully described hereinafter;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1. Amendment to Indenture Supplement. Subject to the satisfaction of the
conditions set forth in Section 2 of this Amendment, Section 4.04 of the
Indenture Supplement is hereby amended such that the lead-in paragraph is hereby
amended and restated as follows:

Application of Series 2007-1 Collections. On each Distribution Date and, if
different, on each Decrease Date, as applicable, the Servicer shall instruct the
Indenture Trustee in writing (such writing to be substantially in the form of
Exhibit B unless otherwise agreed) to apply amounts on deposit in the Collection
Account (and any subaccount thereof); provided, that upon the failure of the
Servicer to deliver such written instructions to the Indenture Trustee on any
Distribution Date, (i) the Indenture Trustee shall, on such Distribution Date
(to the extent the Indenture Trustee has received written notice from the
Managing Agents of the interest payable on such Distribution Date pursuant to
Section 2.03(a) of the Note Purchase Agreement and to the extent of available
funds on deposit in the Collection Account (and any subaccount thereof)), make
available to the Paying Agent, using funds in the Collection Account (and any
subaccount thereof), an amount in immediately available funds equal to the
aggregate sum of all Monthly Interest, Interest Shortfall and Additional
Interest payable on such Distribution Date, by transferring such funds to the
Distribution Account, and shall withhold the balance of the amount on deposit
(if any) in the Collection Account (and any subaccount thereof) until delivery
of such written instructions from the Servicer, and (ii) the Paying Agent shall
distribute (to extent of



--------------------------------------------------------------------------------

funds made available to the Paying Agent pursuant to clause (i) of this proviso)
to the Series 2007-1 Noteholders on such Distribution Date all Monthly Interest,
Interest Shortfall and Additional Interest payable on such Distribution Date to
the Series 2007-1 Noteholders in accordance with Section 5.04:

SECTION 2. Effectiveness of this Amendment; Conditions Precedent. The provisions
of Section 1 of this Amendment shall become effective as of the date set forth
above upon the Indenture Trustee’s (or its counsel’s) receipt of (i) all
originally-executed (or facsimiles of originally-executed) counterparts of this
Amendment executed and delivered by duly authorized officers of each of the
parties hereto, (ii) the consent of the Majority Investors to the execution of
this Amendment, which consent shall be evidenced by their execution of the
signature pages attached to this Amendment, and (iii) an Officer’s Certificate
pursuant to Section 10.03 of the Indenture, in form and substance reasonably
satisfactory to the Indenture Trustee.

SECTION 3. Representations and Warranties.

(a) Each of the Issuer, the Indenture Trustee, the Paying Agent, the
Authentication Agent, and the Transfer Agent and Registrar represents and
warrants that this Amendment and the Indenture Supplement, as amended hereby,
constitute its legal, valid and binding obligation, enforceable against such
Person in accordance with the terms thereof.

(b) The Issuer represents and warrants that the Series 2007-1 Notes are the only
Notes outstanding under the Indenture.

SECTION 4. Reference to the Indenture Supplement. From and after the effective
date hereof, each reference in the Indenture Supplement to “this Indenture
Supplement,” “this Agreement,” “hereof,” or “hereunder” or words of like import,
and all references to the Indenture Supplement in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Indenture Supplement, as amended by this
Amendment.

SECTION 5. Miscellaneous.

(a) No Waiver. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Indenture
Supplement other than as set forth herein, Except as specifically amended and
modified above, the Indenture Supplement and all other Transaction Documents
shall remain in full force and effect, and are hereby ratified and confirmed.

(b) Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of a
signature page to this Amendment.

(c) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS AND LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

 

2



--------------------------------------------------------------------------------

(d) Section Titles. The section titles contained in this Amendment are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.

* * * *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

APPLE RIDGE FUNDING LLC, as Issuer By:  

/s/ Eric J. Barnes

 

Name:

  Eric J. Barnes  

Title:

  SVP, Chief Financial Officer

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Indenture Trustee, Paying Agent, Authentication
Agent, and Transfer Agent and Registrar By:  

/s/ Michael Burack

 

Name:

  Michael Burack  

Title:

  Assistant Treasurer

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

By executing the applicable signature page below, each of the undersigned, as of
the date first written above, hereby (i) consents to this Amendment,
(ii) represents and warrants that it is a Noteholder (or, in the case of each
Conduit Purchaser and Committed Purchaser, that it is a beneficial owner of the
respective Note) and that it is duly authorized to provide consent to this
Amendment, and (iii) authorizes and directs the Indenture Trustee, the Paying
Agent, the Authentication Agent and the Transfer Agent and Registrar to execute
this Amendment and to take such further actions necessary to give effect to the
transactions contemplated hereby:

 

CALYON NEW YORK BRANCH, as a Managing

Agent and a Committed Purchaser

By:  

/s/ Kostantina Kourmpetis

 

Name:

  Kostantina Kourmpetis  

Title:

  Managing Director By:  

/s/ Michael Madnick

 

Name:

  Michael Madnick  

Title:

  Managing Director

ATLANTIC ASSET SECURITIZATION LLC, as

a Conduit Purchaser

By:  

/s/ Kostantina Kourmpetis

 

Name:

  Kostantina Kourmpetis  

Title:

  Managing Director By:  

/s/ Michael Madnick

 

Name:

  Michael Madnick  

Title:

  Managing Director

LAFAYETTE ASSET SECURITIZATION LLC,

as a Conduit Purchaser

By:  

/s/ Kostantina Kourmpetis

 

Name:

  Kostantina Kourmpetis  

Title:

  Managing Director By:  

/s/ Michael Madnick

 

Name:

  Michael Madnick  

Title:

  Managing Director

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a

Managing Agent

By:  

/s/ Shinichi Nochilde

 

Name:

  Shinichi Nochilde  

Title:

  Senior Vice President

WORKING CAPITAL MANAGEMENT CO.

L.P., as a Conduit Purchaser and a Committed

Purchaser

By:  

/s/ Shinichi Nochilde

 

Name:

  Shinichi Nochilde  

Title:

  Attorney-in-fact

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Managing

Agent and a Committed Purchaser

By:  

/s/ Michael Eden

 

Name:

  Michael Eden  

Title:

  Director

LIBERTY STREET FUNDING LLC, as a Conduit

Purchaser

By:  

/s/ Jill A. Russo

 

Name:

  Jill A. Russo  

Title:

  Vice President

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

BAYERISCHE HYPO- UND VEREINSBANK

AG, NEW YORK BRANCH, as a Managing Agent

and a Committed Purchaser

By:  

/s/ Shawn M. Pierce

 

Name:

  Shawn M. Pierce  

Title:

  Vice President By:  

/s/ Roger Fleisher

 

Name:

  Roger Fleisher  

Title:

  Director

BLACK FOREST FUNDING LLC, as a Conduit

Purchaser

By:  

/s/ Philip A. Martone

 

Name:

  Philip A. Martone  

Title:

  Vice President

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement



--------------------------------------------------------------------------------

SMBC SECURITIES, INC., as a Managing Agent By:  

/s/ Augustus Moore

 

Name:

  Augustus Moore  

Title:

  President

SUMITOMO MITSUI BANKING

CORPORATION, as a Committed Purchaser

By:  

/s/ Yasuhiko Imai

 

Name:

  Yasuhiko Imai  

Title:

  Senior Vice President

MANHATTAN ASSET FUNDING COMPANY

LLC, as a Conduit Purchaser

By:   MAF RECEIVABLES CORP., its Member By:  

/s/ Philip A. Martone

 

Name:

  Philip A. Martone  

Title:

  Vice President

 

Signature Page to

Amendment No. 1 to Series 2007-1 Indenture Supplement